FINE, J.
(concurring). I join in the Court’s determination that the Comprehensive General Liability policies issued to Knuth Masonry did not cover damages resulting from its faulty construction of the brick veneer wall.
I concur, in the result only, in the majority’s decision to affirm the trial court’s grant of summary judgment against both Knuth Masonry, Inc. and Becker Construction Company, Inc. on the "duty to defend” issue. Specifically, I agree with the trial court’s analysis as set forth in its December 19, 1986 written decision where it distinguishes Gross v. Lloyds of London Ins. Co., 121 Wis. 2d 78, 358 N.W.2d 266 (1984), upon which the majority relies, from the circumstances presented here:1
In Gross the insurance company paid into court the full extent of its policy limits and sought to be excused from defending the lawsuit. The Supreme Court found that the insurance contract called for a defense of the lawsuit in addition to the payment of the policy limits. The claims being asserted by *790the plaintiff in Gross, however, were claims that were covered by the terms of the contract. There has now been a determination in this lawsuit that claims being asserted against Becker by the Plaintiff, other than the landscaping and earth work claims, were not covered by either insurance contract. The Supreme Court’s decision in Gross cannot be stretched to include a situation which would require the insurance company to defend claims which not only are clearly not covered by the insurance contract, but also have been declared by the Court to be outside the scope of the policy. This is a very different situation than one in which the insurance company pays its policy limits and the lawsuit continues to be pursued on the same claims, exposing the insured to excess liability. The only reasonable conclusion that can be reached under these facts is that both Aetna and Great American have no further duty to defend Becker Construction Company during the remainder of the proceedings in this lawsuit.
St. John’s Home of Milwaukee v. Zimmerman Design Group, Inc., Case No. 658-175, December 19, 1986, 2-3.

The trial court’s decision concerned Becker Construction but is also applicable to Knuth Masonry.